Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 7/14/2022.
2. 	Claims 16-30 and 32-35 are pending in the case. 
3.	Claims 1-15 and 31 are cancelled. 
4.	Claims 16, 24 and 26 are independent claims. 



Applicant’s Response
5.	In Applicant’s response dated 7/14/2022, applicant has amended the following:
a) Claim 27
Based on Applicant’s amendments and remarks, the following rejection previously set forth in Office Action dated 4/15/2022 is withdrawn:
a) 35 U.S.C. 112 (b) Rejection to claim 12

	 









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 22, 23, 26, 27, 29 and 30 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by McCarthy et al. (hereinafter “McCarthy”), U.S. Published Application No. 20150161452 A1.
Claim 16:
McCarthy teaches A method for providing personalised augmented information to a user, the method comprising: (e.g., displaying location and activity information (i.e., augmented information) to a user on a map Par. 89; The location of the pet may be displayed on map or the home displayed on the television.  Par. 90; In some interfaces, a button, or a voice command, may be used that will initiate the television receiver to analyze sensor readings and determine the location and/or activity of the pet and provide an indication to the user. par. 185; In some examples, the user indication is configured to be displayed on a television in communication with the television receiver and wherein the user indication includes a map of the home. )
displaying first information on an at least semi-stationary display arrangement, (e.g., displaying first information (e.g., provide visual representations and analysis of sensor readings) on a stationary display arrangement that includes a television receiver connected with a large display par. 21;Television receivers are often interconnected to remote service providers, have wired or wireless interconnectivity with mobile devices, provide a familiar interface, and are associated or connected with a large display. Par. 21; Capabilities of the television receivers may be utilized to analyze sensor and telemetry readings, receive user input or configurations, provide visual representations and analysis of sensor readings and the like. Par. 55; The television receiver 102 may be incorporated as part of a television, such as the display device 104 of FIG. 1.)

the display arrangement being adapted to detect presence of a portable communication device, or vice versa, (e.g., television receiver of display arrangement being adapted to detect presence of a portable communication device such as a worn tracking device or sensor based on the sensor readings that are sent to the television receiver par. 21; Capabilities of the television receivers may be utilized to analyze sensor and telemetry readings, receive user input or configurations, provide visual representations and analysis of sensor readings and the like. Par. 25; In some examples, a television receiver may be configured or configurable to receive information from sensors to determine location of objects, pets, and/or people in a building. Par. 86; In some examples, the location of the pet and/or the activity of the pet may be determined or tracked by sensors that are positioned around the home and/or worn or attached to a pet. In some examples, the tracking device worn or attached to the pet may further include telemetry capabilities and sensors. Par. 106; At block 702, the television receiver may receive sensor readings. The sensor readings may be readings from sensors configured to determine the position and/or activity of a pet inside or near a home. The sensors may be distributed in the home or around the home and some sensors may be worn or attached to the pet.)
wherein the portable communication device is adapted to store user-related information, the user-related information concerns the user or indicates the user's identified intentions; (e.g., wherein the sensor is adapted to store user-related information such as sensor readings that concerns the user (e.g., pet activity in a home) par. 21; For example, the processing and data storage capabilities of a particular television receiver may be used to analyze and process sensor readings. The sensor readings may be stored on a data storage device of the television receiver thus providing access to historical data for subsequent analysis and interpretation as need or desired. Par. 34; In practice, readings from the sensors of the system 100 may be collected, stored, and/or analyzed in or by the television receiver 102. Par. 59; The storage medium 308 may include memory and/or a hard drive. The storage medium 308 may be used to store information received from one or more satellites and/or information received via the network interface 306. Par. 87; In some examples, the location of the pet and/or its activity may be determined using proximity sensors, cameras, and other sensors and may not require a tracking device that is worn or attached to the pet. In some examples, the tracking device worn or attached to the pet may further include telemetry capabilities and sensors.)
establishing a communication link between the display arrangement and the portable communication device to communicate at least one of a portion of the first information or a portion of the user-related information; (e.g., establishing a wireless communication link between the television receiver of the display arrangement and the sensor to communicate a portion of the sensor readings (i.e., user-related information) par. 87; In some examples, the tracking device worn or attached to the pet may further include telemetry capabilities and sensors. The telemetry sensors may monitor the temperature, humidity, accelerations, movement, noise, and the like of the pet. The data captured by the telemetry devices and sensors may be wirelessly transmitted directly or indirectly to the television receiver for processing and analysis.)
comparing, by at least one of the portable communication device or the display arrangement, the portion of the first information with the portion of the user-related information to determine if a piece of the user-related information pertains to a specific piece of the first information displayed on the display arrangement; (e.g., comparing,  by the television receiver of the display arrangement, a saved portion of the first information (e.g., a portion of visual  representations and analysis of sensor readings) with the portion of real time sensor readings to determine if a piece of the real time sensor readings pertain to a specific piece of the first information par. 97; During one seizure, the user may indicate to the system to save the sensor readings during the seizure. The movement, accelerations, position, orientation, and the like may be recorded and saved and analyzed into a profile that may be compared to real time sensor readings. When sensor readings are observed that are consistent with the recorded readings a notification to the user may be generated. Par. 107; At block 706, the television receiver may monitor the sensor readings and compare the readings to the training readings in block 708. At block 710, the television receiver may generate a user indication additional sensor readings are consistent with the training sensor readings. Par. 184; For instance, in one example implementation, a method for monitoring a pet using a television receiver may include or comprise receiving a training sensor reading from one or more sensors, the training sensor reading indicative of a pet's location in a home, receiving an indication to capture and save the training sensor reading for the location, monitoring additional sensor readings, comparing the additional sensor readings to the saved training sensor reading, and generating a user indication if the additional sensor readings are consistent with the training sensor reading and wherein the user indication is associated with the location of the pet.)
and when the piece of the user-related information pertains to the specific piece of the first information, displaying on the display arrangement the first information and second information, (e.g., when sensor readings related to pet activity monitoring pertain to a map of a home (i.e., displayed first information), displaying on the television of the display arrangement, the map and information identifying activity and location of the pet (i.e., second information)   par. 89; The television receiver may provide an indication to the user regarding the location of the pet. In some examples, the location of the pet may be provided on a display device such as a television, smartphone or table. The location of the pet may be displayed on map or the home displayed on the television. par. 184; comparing the additional sensor readings to the saved training sensor reading, and generating a user indication if the additional sensor readings are consistent with the training sensor reading and wherein the user indication is associated with the location of the pet. Advantageously, such an example implementation may enable the monitoring and/or tracking of a pet or other object within the home. Par. 185; In some examples, the one or more sensors includes a sensor attached to the pet. In some examples, the user indication is configured to be displayed on a television in communication with the television receiver and wherein the user indication includes a map of the home.)
wherein the second information comprises an identifier. ( e.g., identifier for the location of pet par. 25; Reading from multiple sensors may be received to determine the location of such an animate or inanimate object. A display device coupled to the television receiver may be used to display the location of the object. Sensors may be selectively activated to facilitate the detection and location of the objects and identify the location to a user. par. 88; Optionally, sensors can be used for determining a direction of travel of a pet travelling through a door or hallway, for example, which can provide further insights into a location of the pet, and to aid in identifying where and/or how long a pet has been present at one location or another. Par. 89; The location of the pet may be displayed on map or the home displayed on the television.  )


Claim 17 depends on claim 16:
McCarthy teaches wherein determining when the piece of the user-related information pertains to a specific piece of the first information comprises determining when a piece of user-related information pertains to a specific location within an environment or a specific resource or a specific person, (e.g., when sensor readings related to pet activity monitoring pertain to a map of a home (i.e., displayed first information), comprises determining when the sensor readings pertain to a specific location within a home environment  par. 89; The television receiver may provide an indication to the user regarding the location of the pet. In some examples, the location of the pet may be provided on a display device such as a television, smartphone or table. The location of the pet may be displayed on map or the home displayed on the television. par. 184; comparing the additional sensor readings to the saved training sensor reading, and generating a user indication if the additional sensor readings are consistent with the training sensor reading and wherein the user indication is associated with the location of the pet. Advantageously, such an example implementation may enable the monitoring and/or tracking of a pet or other object within the home. Par. 185; In some examples, the one or more sensors includes a sensor attached to the pet. In some examples, the user indication is configured to be displayed on a television in communication with the television receiver and wherein the user indication includes a map of the home.)
and,  when the piece of user-related information pertains to the specific location within the environment or the specific resource or the specific person, send to said display arrangement the second information. (e.g., when the sensor reading pertain to a specific location  within a home environment , send to display of the display arrangement the second information pertaining to the pet activity or location ( e.g., identifier for the location of pet)  par. 25; Reading from multiple sensors may be received to determine the location of such an animate or inanimate object. A display device coupled to the television receiver may be used to display the location of the object. Sensors may be selectively activated to facilitate the detection and location of the objects and identify the location to a user. par. 88; Optionally, sensors can be used for determining a direction of travel of a pet travelling through a door or hallway, for example, which can provide further insights into a location of the pet, and to aid in identifying where and/or how long a pet has been present at one location or another. Par. 89; The location of the pet may be displayed on map or the home displayed on the television.  Par. 184; For instance, in one example implementation, a method for monitoring a pet using a television receiver may include or comprise receiving a training sensor reading from one or more sensors, the training sensor reading indicative of a pet's location in a home, receiving an indication to capture and save the training sensor reading for the location, monitoring additional sensor readings, comparing the additional sensor readings to the saved training sensor reading, and generating a user indication if the additional sensor readings are consistent with the training sensor reading and wherein the user indication is associated with the location of the pet.)

Claim 18 depends on claim 16:
McCarthy teaches for providing personalised augmented location information, wherein the first information represents an environment, or resources or portable communication devices associated with persons, in said environment, in which or close to which environment the display arrangement is located, (e.g., wherein the visual representations and analysis of sensor readings (i.e., first information) represents a map of a home environment, in which the television and television receiver of the display arrangement is located  par. 89; The television receiver may provide an indication to the user regarding the location of the pet. In some examples, the location of the pet may be provided on a display device such as a television, smartphone or table. The location of the pet may be displayed on map or the home displayed on the television. par. 184; comparing the additional sensor readings to the saved training sensor reading, and generating a user indication if the additional sensor readings are consistent with the training sensor reading and wherein the user indication is associated with the location of the pet. Advantageously, such an example implementation may enable the monitoring and/or tracking of a pet or other object within the home. Par. 185; In some examples, the one or more sensors includes a sensor attached to the pet. In some examples, the user indication is configured to be displayed on a television in communication with the television receiver and wherein the user indication includes a map of the home.)
wherein the portable communication device which is associated with the user stores information concerning the user's identified intentions, (e.g., wherein the sensor which is associated with the user stores information considering the user intention to locate their pet  (e.g., wherein the sensor is adapted to store user-related information such as sensor readings that concerns the user (e.g., pet activity in a home).  (par. 21; For example, the processing and data storage capabilities of a particular television receiver may be used to analyze and process sensor readings. The sensor readings may be stored on a data storage device of the television receiver thus providing access to historical data for subsequent analysis and interpretation as need or desired. Par. 34; In practice, readings from the sensors of the system 100 may be collected, stored, and/or analyzed in or by the television receiver 102. Par. 59; The storage medium 308 may include memory and/or a hard drive. The storage medium 308 may be used to store information received from one or more satellites and/or information received via the network interface 306. Par. 87; In some examples, the location of the pet and/or its activity may be determined using proximity sensors, cameras, and other sensors and may not require a tracking device that is worn or attached to the pet. In some examples, the tracking device worn or attached to the pet may further include telemetry capabilities and sensors.)

wherein in the comparing it is determined if a piece of the information concerning the user's identified intentions pertains to a specific location within the environment or a specific resource or a specific person, (e.g., wherein in the comparing of sensor readings, it is determined if additional sensor readings concerning locating a pet pertains to a specific location within the home environment par. 97; During one seizure, the user may indicate to the system to save the sensor readings during the seizure. The movement, accelerations, position, orientation, and the like may be recorded and saved and analyzed into a profile that may be compared to real time sensor readings. When sensor readings are observed that are consistent with the recorded readings a notification to the user may be generated. Par. 107; At block 706, the television receiver may monitor the sensor readings and compare the readings to the training readings in block 708. At block 710, the television receiver may generate a user indication additional sensor readings are consistent with the training sensor readings. Par. 184; For instance, in one example implementation, a method for monitoring a pet using a television receiver may include or comprise receiving a training sensor reading from one or more sensors, the training sensor reading indicative of a pet's location in a home, receiving an indication to capture and save the training sensor reading for the location, monitoring additional sensor readings, comparing the additional sensor readings to the saved training sensor reading, and generating a user indication if the additional sensor readings are consistent with the training sensor reading and wherein the user indication is associated with the location of the pet.)

and, when the piece of the information concerning the user's identified intentions pertains to the specific location within the environment or the specific resource or the specific person, display on said display arrangement said first information and the second information, (e.g., when sensor readings concerning locating a pertains to a specific location within a home environment , display on said television of the display arrangement said visual map (i.e., first information)  and identification information of pet location (i.e., second information) par. 89; The television receiver may provide an indication to the user regarding the location of the pet. In some examples, the location of the pet may be provided on a display device such as a television, smartphone or table. The location of the pet may be displayed on map or the home displayed on the television. par. 184; comparing the additional sensor readings to the saved training sensor reading, and generating a user indication if the additional sensor readings are consistent with the training sensor reading and wherein the user indication is associated with the location of the pet. Advantageously, such an example implementation may enable the monitoring and/or tracking of a pet or other object within the home. Par. 185; In some examples, the one or more sensors includes a sensor attached to the pet. In some examples, the user indication is configured to be displayed on a television in communication with the television receiver and wherein the user indication includes a map of the home.)
the second information comprising an identifier associated with the specific location, resource or person. ( e.g., identifier for the location of pet par. 25; Reading from multiple sensors may be received to determine the location of such an animate or inanimate object. A display device coupled to the television receiver may be used to display the location of the object. Sensors may be selectively activated to facilitate the detection and location of the objects and identify the location to a user. par. 88; Optionally, sensors can be used for determining a direction of travel of a pet travelling through a door or hallway, for example, which can provide further insights into a location of the pet, and to aid in identifying where and/or how long a pet has been present at one location or another. Par. 89; The location of the pet may be displayed on map or the home displayed on the television.  )


Claim 22 depends on claim 17:
McCarthy teaches wherein the display arrangement is adapted to display a routing from a present location of the display arrangement or the communication device to the specific location, resource or person. ( e.g., display of the display arrangement is adapted to display escape routes from a receiver or sense to a specific location such as an exit or specific resources such as fire extinguishers and water sources par. 72; The alerts may be configured to provide specific evacuation or preplanned emergency plan instructions such as escape routes, locations of emergency equipment such as fire extinguishers and water sources for example. The emergency escape routes may be based on the sensor or sensors from which an alarm condition was received, the location of the receiver, and the like. For example, the television receiver may receive data from a sensor consistent with a fire condition. A map of plan of the building may be stored in the television receiver along with the location of the sensors. Par. 73; The emergency instructions may include a nearest exit routes that are away from the location of the sensor with the alarm condition. The notification may include a map and/or escape instructions that are displayed on a display device such as a television or a smartphone communicatively coupled to the television receiver. )


Claim 23 depends on claim 16:
McCarthy teaches further comprising detecting when the communication device has moved away from the display arrangement by a predetermined distance and in response thereto terminating the displaying of the second information. (e.g., since the location of the pet displayed on the map is based on the sensor readings being transmitted to the television receiver of the display arrangement, Examiner submits that it is inherent for the portable sensor that transmit sensor readings as taught by McCarthy to have a predetermined distance for operability for the television receiver of the display arrangement par. 88;  Optionally, sensors can be used for determining a direction of travel of a pet travelling through a door or hallway, for example, which can provide further insights into a location of the pet, and to aid in identifying where and/or how long a pet has been present at one location or another)

Claim 26:
McCarthy teaches A display arrangement for providing personalised augmented information to a user, (e.g., displaying location and activity information (i.e., augmented information) to a user on a map Par. 89; The location of the pet may be displayed on map or the home displayed on the television.  Par. 90; In some interfaces, a button, or a voice command, may be used that will initiate the television receiver to analyze sensor readings and determine the location and/or activity of the pet and provide an indication to the user. par. 185; In some examples, the user indication is configured to be displayed on a television in communication with the television receiver and wherein the user indication includes a map of the home. )
 the display arrangement being at least semi-stationary and being adapted to: display first information representing an environment, or resources or portable communication devices associated with persons, in said environment, in which or close to which the display arrangement is located; (e.g., wherein the visual representations and analysis of sensor readings (i.e., first information) represents a map of a home environment, in which the television and television receiver of the display arrangement is located  par. 89; The television receiver may provide an indication to the user regarding the location of the pet. In some examples, the location of the pet may be provided on a display device such as a television, smartphone or table. The location of the pet may be displayed on map or the home displayed on the television. par. 184; comparing the additional sensor readings to the saved training sensor reading, and generating a user indication if the additional sensor readings are consistent with the training sensor reading and wherein the user indication is associated with the location of the pet. Advantageously, such an example implementation may enable the monitoring and/or tracking of a pet or other object within the home. Par. 185; In some examples, the one or more sensors includes a sensor attached to the pet. In some examples, the user indication is configured to be displayed on a television in communication with the television receiver and wherein the user indication includes a map of the home.)
detect presence of a portable communication device, wherein the portable communication device is adapted to store user-related information, the user-related information concerns the user or indicates the user's identified intentions; (e.g., television receiver of display arrangement being adapted to detect presence of a portable communication device such as a worn tracking device or sensor based on the sensor readings that are sent to the television receiver par. 21; Capabilities of the television receivers may be utilized to analyze sensor and telemetry readings, receive user input or configurations, provide visual representations and analysis of sensor readings and the like. Par. 25; In some examples, a television receiver may be configured or configurable to receive information from sensors to determine location of objects, pets, and/or people in a building. Par. 86; In some examples, the location of the pet and/or the activity of the pet may be determined or tracked by sensors that are positioned around the home and/or worn or attached to a pet. In some examples, the tracking device worn or attached to the pet may further include telemetry capabilities and sensors. Par. 106; At block 702, the television receiver may receive sensor readings. The sensor readings may be readings from sensors configured to determine the position and/or activity of a pet inside or near a home. The sensors may be distributed in the home or around the home and some sensors may be worn or attached to the pet.)
establish a communication link with the portable communication device to communicate at least a portion of the first information or a portion of the user-related information; (e.g., establishing a wireless communication link between the television receiver of the display arrangement and the sensor to communicate a portion of the sensor readings (i.e., user-related information) par. 87; In some examples, the tracking device worn or attached to the pet may further include telemetry capabilities and sensors. The telemetry sensors may monitor the temperature, humidity, accelerations, movement, noise, and the like of the pet. The data captured by the telemetry devices and sensors may be wirelessly transmitted directly or indirectly to the television receiver for processing and analysis.)
compare the portion of the first information with the portion of the user-related information to determine if a piece of the user-related information pertains to a specific location within the environment or a specific resource or a specific person; (e.g., comparing, by the television receiver the display arrangement, a saved portion of the first information (e.g., a portion of visual  representations and analysis of sensor readings) with the portion of real time sensor readings to determine if a piece of the real time sensor readings pertain to a specific location within an home environment par. 97; During one seizure, the user may indicate to the system to save the sensor readings during the seizure. The movement, accelerations, position, orientation, and the like may be recorded and saved and analyzed into a profile that may be compared to real time sensor readings. When sensor readings are observed that are consistent with the recorded readings a notification to the user may be generated. Par. 107; At block 706, the television receiver may monitor the sensor readings and compare the readings to the training readings in block 708. At block 710, the television receiver may generate a user indication additional sensor readings are consistent with the training sensor readings. Par. 184; For instance, in one example implementation, a method for monitoring a pet using a television receiver may include or comprise receiving a training sensor reading from one or more sensors, the training sensor reading indicative of a pet's location in a home, receiving an indication to capture and save the training sensor reading for the location, monitoring additional sensor readings, comparing the additional sensor readings to the saved training sensor reading, and generating a user indication if the additional sensor readings are consistent with the training sensor reading and wherein the user indication is associated with the location of the pet.)
and when the piece of user-related information pertains to the specific location within the environment or the specific resource or the specific person, display the first information along with second information, (e.g., when sensor readings related to pet activity monitoring pertain to a map of a home (i.e., displayed first information), displaying on the television of the display arrangement, the map and information identifying activity and location of the pet (i.e., second information)   par. 89; The television receiver may provide an indication to the user regarding the location of the pet. In some examples, the location of the pet may be provided on a display device such as a television, smartphone or table. The location of the pet may be displayed on map or the home displayed on the television. par. 184; comparing the additional sensor readings to the saved training sensor reading, and generating a user indication if the additional sensor readings are consistent with the training sensor reading and wherein the user indication is associated with the location of the pet. Advantageously, such an example implementation may enable the monitoring and/or tracking of a pet or other object within the home. Par. 185; In some examples, the one or more sensors includes a sensor attached to the pet. In some examples, the user indication is configured to be displayed on a television in communication with the television receiver and wherein the user indication includes a map of the home.)
wherein the second information comprises an identifier associated with the specific location, resource or person. ( e.g., identifier for the location of pet par. 25; Reading from multiple sensors may be received to determine the location of such an animate or inanimate object. A display device coupled to the television receiver may be used to display the location of the object. Sensors may be selectively activated to facilitate the detection and location of the objects and identify the location to a user. par. 88; Optionally, sensors can be used for determining a direction of travel of a pet travelling through a door or hallway, for example, which can provide further insights into a location of the pet, and to aid in identifying where and/or how long a pet has been present at one location or another. Par. 89; The location of the pet may be displayed on map or the home displayed on the television.  )

Claim 27 depends on claim 26:
McCarthy teaches wherein the display arrangement is adapted to receive from the communication device an identifier associated with the user and display the identifier associated with the user in association with of the identifier associated with the specific location, resource or person. (e.g., television receiver of the display arrangement adapted to receive sensor readings that is analyzed to determine the identifier for a specific location of a pet  par. 89; The television receiver may provide an indication to the user regarding the location of the pet. In some examples, the location of the pet may be provided on a display device such as a television, smartphone or table. The location of the pet may be displayed on map or the home displayed on the television. par. 184; comparing the additional sensor readings to the saved training sensor reading, and generating a user indication if the additional sensor readings are consistent with the training sensor reading and wherein the user indication is associated with the location of the pet. Advantageously, such an example implementation may enable the monitoring and/or tracking of a pet or other object within the home. Par. 185; In some examples, the one or more sensors includes a sensor attached to the pet. In some examples, the user indication is configured to be displayed on a television in communication with the television receiver and wherein the user indication includes a map of the home.)


Claim 29 depends on claim 26:
McCarthy teaches wherein the display arrangement is adapted to display a routing from a present location of the display arrangement or the communication device to the specific location, resource or person. ( e.g., display of the display arrangement is adapted to display escape routes from a receiver or sense to a specific location such as an exit or specific resources such as fire extinguishers and water sources par. 72; The alerts may be configured to provide specific evacuation or preplanned emergency plan instructions such as escape routes, locations of emergency equipment such as fire extinguishers and water sources for example. The emergency escape routes may be based on the sensor or sensors from which an alarm condition was received, the location of the receiver, and the like. For example, the television receiver may receive data from a sensor consistent with a fire condition. A map of plan of the building may be stored in the television receiver along with the location of the sensors. Par. 73; The emergency instructions may include a nearest exit routes that are away from the location of the sensor with the alarm condition. The notification may include a map and/or escape instructions that are displayed on a display device such as a television or a smartphone communicatively coupled to the television receiver. )

Claim 30 depends on claim 26:
McCarthy teaches wherein the display arrangement is adapted to detect when the communication device has moved away from the display arrangement by a predetermined distance and in response thereto terminate the displaying of the second information. (e.g., since the location of the pet displayed on the map is based on the sensor readings being transmitted to the television receiver of the display arrangement, Examiner submits that it is inherent for the portable sensor that transmit sensor readings as taught by McCarthy to have a predetermined distance for operability for the television receiver of the display arrangement par. 88;  Optionally, sensors can be used for determining a direction of travel of a pet travelling through a door or hallway, for example, which can provide further insights into a location of the pet, and to aid in identifying where and/or how long a pet has been present at one location or another)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McCarthy as cited above, applied to claim 16, in view of Martucci et al. (hereinafter “Martucci”), U.S. Published Application No. 20080055154 A1.
Claim 19 depends on claim 17:
McCarthy fails to expressly teach wherein the second information further comprising an identifier associated with the user being displayed in association with the displaying of the specific location, resource or person.
However, Martucci teaches wherein the second information further comprising an identifier associated with the user being displayed in association with the displaying of the specific location, resource or person. (e.g., displaying pet’s owner name (i.e., identifier associated with the user)  and specific map location of last known location of pet or human (i.e., displaying of the specific location or person)  par. 100; As shown in FIG. 16, a subscribing user device interface includes: the name of the owner's pet or object being tracked 715; a map 710 showing last known location of the pet or human being tracked including last known address and time stamp 711; par. 101; As shown in FIG. 17, the user is presented with the names of the pet or human being tracked in a first column 780, the current geo-fence boundary programmed for the object locator device in corresponding column 782; and, a contact, who is designated to receive an alarm notification for that pet in corresponding column 784. As shown in FIG. 17, it is understood that there may be multiple pets associated with the subscriber account and further, that there may be multiple ways of delivering tracked pet location information.)
	In the analogous art of displaying tracked activities related to a user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the map displaying location of a pet  as taught by Mathews to include a name of the pet’s owner as taught by Martucci to provide the benefit of keeping track of ownership relationships to allow multiple users to quickly determine which pet is being tracked. 


Claims 20, 21, 24, 25, 28 and 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy as cited above, and applied to claims 16 and 26 above, and in view of Reyes et al. (hereinafter “Reyes”), U.S. Patent No. 9432808 B1.
Claim 20 depends on claim 16:
McCarthy fails to expressly teach wherein the display arrangement has a communications beacon broadcasting its identifier.

	However, Reyes teaches wherein the display arrangement has a communications beacon broadcasting its identifier. (e.g., display arrangement of client devices has a communication beacon emitting its identifier col. 2 line 4; Each of the wireless sensor beacons is capable of emitting information identifying a particular beacon.) col. 3 line 2; The wireless sensor beacons 150(a)-(N) can communicate with client devices 110(a)-(b) by emitting messages (e.g., pings) that include information identifying the beacons 150(a)-(N). In some implementations, client devices 110(a)-(b) can communicate with the wireless sensor beacons 150(a)-(N) by receiving messages from the wireless sensor beacons 150(a)-(N) that identify one or more of the wireless sensor beacons 150(a)-(N).)
	In analogous art of communicating between devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display arrangement as taught by McCarthy to include wireless sensor beacons as taught by Reyes to provide the benefit of facilitating tracking locations of devices to improve communication of information between remote devices.
 
Claim 21 depends on claim 20:
As noted above, McCarthy/Reyes teaches  wherein the beacon is a Bluetooth beacon, preferably a Bluetooth low energy beacon. (Reyes; col. 2 line 57; The wireless sensor beacons 150(a)-(N) can be devices capable of emitting and/or receiving information over a wireless communication channel. For example, the wireless sensor beacons 150(a)-(N) can utilize Bluetooth Low Energy (BLE), also known as Bluetooth Smart)


Claim 24:
McCarthy teaches A portable communication device, the portable communication device being adapted to: store user-related information, the user-related information concerns the user or indicates the user's identified intentions; (e.g., wherein the sensor (i.e., portable communication device) is adapted to store user-related information such as sensor readings that concerns the user (e.g., pet activity in a home) par. 21; For example, the processing and data storage capabilities of a particular television receiver may be used to analyze and process sensor readings. The sensor readings may be stored on a data storage device of the television receiver thus providing access to historical data for subsequent analysis and interpretation as need or desired. Par. 34; In practice, readings from the sensors of the system 100 may be collected, stored, and/or analyzed in or by the television receiver 102. Par. 59; The storage medium 308 may include memory and/or a hard drive. The storage medium 308 may be used to store information received from one or more satellites and/or information received via the network interface 306. Par. 87; In some examples, the location of the pet and/or its activity may be determined using proximity sensors, cameras, and other sensors and may not require a tracking device that is worn or attached to the pet. In some examples, the tracking device worn or attached to the pet may further include telemetry capabilities and sensors.)
detect presence of a display arrangement displaying first information related to an environment in which the display arrangement is located; (e.g., remote devices detect presence of a display arrangement that includes a television receiver and a television displaying first information (e.g., provide visual representations and analysis of sensor readings) related to a home environment  in which the display arrangement is located  par. 38; In some examples, computers, mobile devices, phones, tablets, and the like may receive information, notifications, from the television receiver 102. Data related to the monitoring and control applications and activity may be transmitted to remote devices and displayed to a user. Par. 86; In some examples, the location of the pet and/or the activity of the pet may be determined or tracked by sensors that are positioned around the home and/or worn or attached to a pet. In some examples, the tracking device worn or attached to the pet may further include telemetry capabilities and sensors par. 185; In some examples, the user indication is configured to be displayed on a television in communication with the television receiver and wherein the user indication includes a map of the home. )
establish a communication link with the display arrangement to communicate at least one of a portion of the first information or a portion of the user-related information; (e.g., establishing a wireless communication link between the television receiver of the display arrangement and the sensor to communicate a portion of the sensor readings (i.e., user-related information) par. 87; In some examples, the tracking device worn or attached to the pet may further include telemetry capabilities and sensors. The telemetry sensors may monitor the temperature, humidity, accelerations, movement, noise, and the like of the pet. The data captured by the telemetry devices and sensors may be wirelessly transmitted directly or indirectly to the television receiver for processing and analysis.)

McCarthy fails to expressly teach the portable communication device being adapted to: and compare the portion of the first information with the portion of the user-related information to determine if a piece of the user-related information pertains to a specific location within an environment or a specific resource or a specific person. 

However, Reyes teaches the portable communication device being adapted to: and compare the portion of the first information with the portion of the user-related information to determine if a piece of the user-related information pertains to a specific location within an environment or a specific resource or a specific person. (e.g., portable communication sensor of the proximity system comparing schedule information (i.e., user-related information) with current location information (i.e., first information) to determine how to guide a user from a current location to the location entry from the user’s schedule (i.e., determine if a piece of the user-related information pertains to a specific location within an environment)   
Col. 27 line 52; In other instances, the proximity detection system may also compare the examination associated with the exam room 1100 with the examination specified by the examination roster for the student associated with the client devices 1110(a)-1110(b).
Col. 28 line 16; the proximity detection system may compare the received information against an event repository to determine if the user associated with the client devices
col. 32 line 29; Based on determining the student's location and the location of the student's destination, the proximity detection system may provide navigation services to the student that direct the student to their destination. Such navigation services may include a map showing a route from the student's location to the destination, a set of directions defining the route from the student's location to the destination, an estimate of the travel time for the student to walk, ride a bike, or otherwise commute from their location to their destination, etc.
col. 32 line 51; Based on the student “linking” their personal profile to the student application instance or their client device, the proximity detection system may determine or suggest a destination for the student, and can provide navigation services directing the student to that destination. For instance, the proximity detection system may determine from the student's class schedule that their next class is located in a particular classroom of a particular building on a school campus, and can provide the student with navigation from their current location to the particular classroom.

In the analogous art of tracking objects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors as taught by McCarthy to perform comparing of user information as taught by Reyes to provide the benefit of improved location based services utilizing proximity detection technology (see Reyes; col. 1 lines 49-60) 

Claim 25 depends on claim 24:
McCarthy teaches wherein, when a piece of user-related information pertains to a specific location within the environment or a specific resource or a specific person, send to said display arrangement a second information, wherein the second information comprising an identifier associated with the user. (e.g., when the sensor reading pertain to a specific location  within a home environment , send to display of the display arrangement the second information pertaining to the pet activity or location ( e.g., identifier for the location of pet)  par. 25; Reading from multiple sensors may be received to determine the location of such an animate or inanimate object. A display device coupled to the television receiver may be used to display the location of the object. Sensors may be selectively activated to facilitate the detection and location of the objects and identify the location to a user. par. 88; Optionally, sensors can be used for determining a direction of travel of a pet travelling through a door or hallway, for example, which can provide further insights into a location of the pet, and to aid in identifying where and/or how long a pet has been present at one location or another. Par. 89; The location of the pet may be displayed on map or the home displayed on the television.  Par. 184; For instance, in one example implementation, a method for monitoring a pet using a television receiver may include or comprise receiving a training sensor reading from one or more sensors, the training sensor reading indicative of a pet's location in a home, receiving an indication to capture and save the training sensor reading for the location, monitoring additional sensor readings, comparing the additional sensor readings to the saved training sensor reading, and generating a user indication if the additional sensor readings are consistent with the training sensor reading and wherein the user indication is associated with the location of the pet.)

Claim 28 depends on claim 26:
Claim 28 is substantially encompassed in claim 21, therefore, Examiner relies on the same rationale set forth in claim 21 to reject claim 28.

Claim 32 depends on claim 16:
McCarthy teaches wherein the first information includes information representing an environment in which the display arrangement is located (e.g., wherein the visual representations and analysis of sensor readings (i.e., first information) represents a map of a home environment, in which the television and television receiver of the display arrangement is located  par. 89; The television receiver may provide an indication to the user regarding the location of the pet. In some examples, the location of the pet may be provided on a display device such as a television, smartphone or table. The location of the pet may be displayed on map or the home displayed on the television. par. 184; comparing the additional sensor readings to the saved training sensor reading, and generating a user indication if the additional sensor readings are consistent with the training sensor reading and wherein the user indication is associated with the location of the pet. Advantageously, such an example implementation may enable the monitoring and/or tracking of a pet or other object within the home. Par. 185; In some examples, the one or more sensors includes a sensor attached to the pet. In some examples, the user indication is configured to be displayed on a television in communication with the television receiver and wherein the user indication includes a map of the home.)

McCarthy fails to expressly teach and the user-related information includes at least an entry in the user's calendar, and wherein comparing the portion of the first information and the portion of the user- related information further comprises determining whether a location associated with the entry in the user's calendar is in the environment and represented by the first information on the display arrangement.

However, Reyes teaches and the user-related information includes at least an entry in the user's calendar, and wherein comparing the portion of the first information and the portion of the user- related information further comprises determining whether a location associated with the entry in the user's calendar is in the environment and represented by the first information on the display arrangement. (e.g., user-related information includes a location entry in the user’s schedule and wherein comparing schedule information (i.e., user-related information) with current location information (i.e., first information) to determine how to guide a user from a current location to the location entry from the user’s schedule  and displaying the navigation services (i.e., determining whether a location associated with the entry in the user's calendar is in the environment and represented by the first information on the display arrangement) col. 32 line 29; Based on determining the student's location and the location of the student's destination, the proximity detection system may provide navigation services to the student that direct the student to their destination. Such navigation services may include a map showing a route from the student's location to the destination, a set of directions defining the route from the student's location to the destination, an estimate of the travel time for the student to walk, ride a bike, or otherwise commute from their location to their destination, etc.
col. 32 line 51; Based on the student “linking” their personal profile to the student application instance or their client device, the proximity detection system may determine or suggest a destination for the student, and can provide navigation services directing the student to that destination. For instance, the proximity detection system may determine from the student's class schedule that their next class is located in a particular classroom of a particular building on a school campus, and can provide the student with navigation from their current location to the particular classroom.
Col. 33 line 8; For instance, the proximity detection system may access information indicating that the student would like to attend a certain event (e.g., based on the user sending an RSVP or having a ticket to the event), and can provide the student with a reminder and/or navigation to the event based on determining a route that the student can take to go to the event,
Col. 33 line 19; In some implementations, the student application may be able to provide the student with navigation services at a school or on a campus based on the proximity detection system associated with the school or campus having access to a map, class schedule, or other information associated with the school or campus.)

In the analogous art of tracking objects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify map of objects as taught by McCarthy to include navigation services based on user-related information as taught by Reyes to provide the benefit of saving time navigating to locations on a map. 


Claim 33 depends on claim 32:
As noted above, McCarthy/Reyes teaches wherein the second information displayed on the display arrangement further includes a routing from a position of the display arrangement to the location in the environment associated with the entry in the user's calendar. (e.g., displaying a routing path from current location to location from class schedule. (i.e., user’s calendar) Reyes; col. 32 line 29; Based on determining the student's location and the location of the student's destination, the proximity detection system may provide navigation services to the student that direct the student to their destination. Such navigation services may include a map showing a route from the student's location to the destination, a set of directions defining the route from the student's location to the destination, an estimate of the travel time for the student to walk, ride a bike, or otherwise commute from their location to their destination, etc.
col. 32 line 51; Based on the student “linking” their personal profile to the student application instance or their client device, the proximity detection system may determine or suggest a destination for the student, and can provide navigation services directing the student to that destination. For instance, the proximity detection system may determine from the student's class schedule that their next class is located in a particular classroom of a particular building on a school campus, and can provide the student with navigation from their current location to the particular classroom.)


Claim 34 depends on claim 25:
McCarthy fails to expressly teach wherein the piece of user-related information is an entry in the user's calendar that indicates the specific location within the environment.
However, McCarthy teaches wherein the piece of user-related information is an entry in the user's calendar that indicates the specific location within the environment. (e.g., user-related information includes a location entry in the user’s schedule to determine how to guide a user from a current location to the location entry from the user’s schedule  col. 32 line 29; Based on determining the student's location and the location of the student's destination, the proximity detection system may provide navigation services to the student that direct the student to their destination. Such navigation services may include a map showing a route from the student's location to the destination, a set of directions defining the route from the student's location to the destination, an estimate of the travel time for the student to walk, ride a bike, or otherwise commute from their location to their destination, etc.
col. 32 line 51; Based on the student “linking” their personal profile to the student application instance or their client device, the proximity detection system may determine or suggest a destination for the student, and can provide navigation services directing the student to that destination. For instance, the proximity detection system may determine from the student's class schedule that their next class is located in a particular classroom of a particular building on a school campus, and can provide the student with navigation from their current location to the particular classroom.
Col. 33 line 19; In some implementations, the student application may be able to provide the student with navigation services at a school or on a campus based on the proximity detection system associated with the school or campus having access to a map, class schedule, or other information associated with the school or campus.)

In the analogous art of tracking objects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify map of objects as taught by McCarthy to include navigation services based on user-related information as taught by Reyes to provide the benefit of saving time navigating to locations on a map. 

Claim 35 depends on claim 26:
Claim 35 is substantially encompassed in claim 32, therefore, Examiner relies on the same rationale set forth in claim 32 to reject claim 35. 


Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 
Prior Art Rejections
Applicant argues that a §102 rejection in view of McCarthy cannot be maintained with this interpretation. According to claim 16, "the portable communication device is adapted to store user-related information" and "the user-related information concerns the user or indicates the user’s identified intentions". The tracking device worn by a pet does not store user-related information. For instance, the tracking device does not store information concerning the user or indicating the user's identified intentions. Rather, the tracking device stores information related to a pet and a pet is not a user of the system.(see Response; pages 9 and 10)

Examiner respectfully disagrees. 

Examiner notes that the claim language recites wherein the portable communication device  “adapted to store” user-relation information does not necessarily require the device to store anything within the portable device. In other words, the claim language does not require anything to be stored within the portable device but is merely “adapted to store” anywhere. For example, under BRI, any portable sensor (e.g., pet collar) that is adapted to store in a remote location (e.g., transceiver of a TV)  is considered a portable device that is “adapted to store”. McCarthy teaches a sensor having readings and the reading being stored in the transceiver. Therefore, the sensor stores the readings within the sensor and is adapted to store the readings in the transceiver (see par. 34).
Examiner further notes that the recited claim language "the user-related information” is not defined by the claim. Under BRI, “user-related information” is any information that concerns the user or has a relationship with the user. For example, contact info of a family would reasonable be considered “user-related information”. Because “pets” are considered to be within a “family” relationship due to the user responsibilities to care for the pet in the context of the McCarthy reference, Examiner submits that pet information that concerns the user via ownership is reasonably considered “user-related information” that concerns a user. Examiner further submits that there is nothing the requires a user to be a “human”. Therefore, under BRI, a user can be a “pet”. 


For at least the foregoing reasons, Examiner maintains prior art rejections. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145